DETAILED ACTION

Response to Amendment
The Amendment filed 9/19/2022 has been entered. Claims 26-28, 30-33, 35, 47 and 49-53 and 58-61 remain pending in the application. Claims 1-25, 29, 34, 36-46, 48 and 54-57 were cancelled. 

Claim Objections
Claim 58 is objected to because of the following informalities:  
Regarding claim 58, line 16, “a remote switch” should be “the remote button” for clarity. In light of specification it appears that “a remote button” and “a remote switch” are both referring to element 706 of the application.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 31-33, 35, 47 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and Wood (US 20130193891 A1).
Regarding claim 26, Barezzani teaches a device configured to remotely control a cutting tool (see Figure 2), the device comprising:
a user interface (15, see Figure 1) comprising a first button (36, see Figure 2) and a second button (18, see Figure 2);
at least one processor (paragraph 0080); and 
data storage (memory, paragraph 0080) comprising instructions that, when executed by the at least one processor (paragraph 0020), cause the device to perform operations comprising:
establishing a wireless connection (when cable 12 is replaced with a wireless connection, see paragraph 0116) with the cutting tool, 
receiving information indicative of actuation of the first button (when the display is cycling between the different modes, see Figure 13A-C), responsive to receiving the information indicative of the actuation of the first button (as the button 36 is pressed for the mode change), sending a second signal to the cutting tool indicating a request to arm the cutting tool (when cycled to the cutting mode and communicate with the cutting device for ready to use the cutting function is considered the second signal, see Figure 13B),
receiving information indicative of actuation of the second button (actuation 18 for cutting), and responsive to receiving the information indicative of the actuation of the second button (paragraph 0052), sending a third signal to the cutting tool indicating a request to cause the cutting tool to perform a cutting operation (the third signal is considered the information to start the cut, paragraph 0052).
Barezzani fails to teach a power switch, receiving information indicative that the power switch is switched from an “off” state to an “on” state, responsive to receiving the information indicative that the power switch is switched from the “off” state to the “on” state, receiving based on a remote switch of the cutting tool having been toggled from a normal mode to a remote-cutting mode, receiving a first signal from the cutting tool indicating that the cutting tool is enabled to be operated remotely (more specifically the indication on the display).
Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless connection is established or not between the tool and the control device (see Figure 7, paragraph 0083). Fujita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool. 
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Fujita. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the on/off switch can help to save battery life by turning the wireless connection off.  
Wood teaches a tool system including a mode switch (the switch for optionally or selectively toggle on/off the wireless communication is considered as the toggled from a normal mode to remote control mode, paragraph 0071), a remote control mode on/off indicator (radio disable/enable, paragraph 0071, see Figure 17D. In this claim to indicate the first signal enabled the remote operation of the cutting device for show if the connection for remote control is established or not between the tool and the control device (see Figure 17D).
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the remote control enable indicator and the mode toggled switch for the remote control enable and , as taught by Wood. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the and the mode toggled switch can help to save battery life by turning the remote control off. Examiner notes that the “remote switch of the cutting tool” is not required by the claim, since the claim only require the remote control device, therefore only “a first signal” is required for claim and not the source of the first signal. In other words, claim 26 is satisfied when the device is configured to receive the first signal indicating that the cutting tool is enabled to be operated remotely, regardless of whether the cutting tool (which is unclaimed) generates the first signal as a result of the unclaimed remote switch being toggled because the source that generates the first signal is not claimed.
Regarding claim 28, modified Barezzani further teaches the device further comprises at least one function light source (LCE/LED/OLED is considered as a function light, paragraph 0091 of Barezzani).
Regarding claim 31, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the device has established the wireless connection with the cutting tool responsive to establishing the wireless connection with the cutting tool (as modified in claim 26, using the display 17 of Barezzani with the wireless on/off indication of Wood).
Regarding claim 32, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the cutting tool is enabled to be operated remotely responsive to receiving the first signal from the cutting tool (as modified in claim 26, using the display 17 of Barezzani with the wireless on/off indication of Wood).
Regarding claim 33, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the cutting tool is armed responsive to receiving the information indicative of the actuation of the first button (indication of selected to the cutting mode in Figure 13B of Barezzani).
Regarding claim 34, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the cutting tool is performing the cutting operation responsive to receiving the information indicative of the actuation of the second button (indication that cutting is operating, see Figures 8 and 11 of Barezzani) .
Regarding claim 35, modified Barezzani further teaches the device further comprises at least one result light source configured to provide one or more indications indicative of whether the cutting operation was performed without error (paragraph 0094-0095 of Barezzani).
Regarding claim 53, modified Barezzani further teaches establishing the wireless connection is established according to a Bluetooth wireless communication protocol (this claim is considered to depends on claim 26, as modified in claim 26, see paragraph 0004 of Fujita).

Regarding claim 47, Barezzani teaches a device (see Figure 2) configured to remotely control a cutting tool, the device comprising: 
a user interface (15, see Figure 1) comprising a first button (36, see Figure 2) and a second button (18, see Figure 2); 
data storage (memory, paragraph 0080); 
at least one processor (paragraph 0080) that is configured to: 
establish a wireless connection with the cutting tool (when cable 12 is replace with a wireless connection, paragraph 0116);
receive information indicative of actuation of the first button (when the display is cycling between the different modes, see Figure 13A-C of Barezzani); 
transmit a first signal to the cutting tool (receiving wireless connection signal and display the information on display 17 is considered to meet this limitation, paragraph 0036 of Barezzani), based on receiving information indicative of actuation of the first button (as the button 36 is pressed for the mode change); and 
receive a second signal from the cutting tool indicating that a remote operation of the cutting tool has been enabled (when cycled to the cutting mode and communicate with the cutting device for ready to use the cutting function is considered the second signal, see Figure 13B of Barezzani).
Barezzani fails to teach a power switch; and receive information indicative that the power switch is switched from an “off” state to an “on” state; and based on receiving information that the power switch is switched to the “on” state, establish a wireless connection with the cutting tool, the second signal is based on a remote switch of the cutting tool having been toggled from a normal mode to a remote-cut mode.
Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless connection is established or not between the tool and the control device (see Figure 7, paragraph 0083). Fujita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool. 
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Fujita. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the on/off switch can help to save battery life by turning the wireless connection off.  
Wood teaches a tool system including a mode switch (the switch for optionally or selectively toggle on/off the wireless communication is considered as the toggled from a normal mode to remote control mode, paragraph 0071), a remote control mode on/off indicator (radio disable/enable, paragraph 0071, see Figure 17D. In this claim to indicate the second signal enabled the remote operation of the cutting device) for show if the connection for remote control is established or not between the tool and the control device (see Figure 17D).
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the remote control enable indicator and the mode toggled switch for the remote control enable, as taught by Wood. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the and the mode toggled switch can help to save battery life by turning the remote control off. Examiner notes that the “remote switch of the cutting tool” is not required by the claim, since the claim only require the remote control device, therefore only “a first signal” is required for claim and not the source of the first signal.

Claims 27 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and Wood (US 2011301193891 A1) and  in further view of Eshita (US 20150049206 A1).
Regarding claim 27, modified Barezzani further teaches all elements of the invention as set forth in claim 26 as set stated above.
Modified Barezzani fails to teach the operations further comprise sending the third signal to the cutting tool indicating the request to cause the cutting tool to perform the cutting operation responsive to receiving the information indicative of the actuation of the second button within a non-zero finite threshold time period of receiving the information indicative of the actuation of the first button, wherein the cutting tool is disarmed responsive to the non-zero finite time period lapsing prior to receiving the information indicative of the actuation of the first button.
Eshita teaches a system after a remote turns on the camera for operation (see Figure 5), and a check step (S112) for confirming the connection, otherwise within a non-zero finite threshold time period (S121) of receiving the information indicative of the remote actuation of the camera, wherein the camera is turn off responsive to the non-zero finite time period lapsing prior to receiving the information indicative (S124). Eshita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool.
It would have been obvious to one of ordinary skill in the art to modify the device of modified Barezzani to add a checking step, as taught by Eshita, in order to reduce power usage (paragraph 0087 of Eshita).
Regarding claim 59-61, modified Barezzani further teaches the non-zero finite time period (paragraph 0087 of Eshita).
Modified Barezzani fails to teach the time is five seconds, ten seconds, or two minutes. 
Furthermore, with respect to the specific time of five seconds, ten seconds, or two minutes, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of modified Barezzani to have the specific time set forth in the claim in order to get the desired amount of energy saved by the end user. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and of Wood (US 2011301193891 A1) and in further view of Cavacuiti (US 20130225127 A1).
Regarding claim 30, modified Barezzani further teaches the operations further comprise causing the at least one function light source to provide an indication indicating that the device is established the wireless connection with the cutting tool responsive to receiving the information indicative that the power switch is switched from the “off’ state to the “on” state (as modified in claim 26, using the display 17 of Barezzani with the wireless on/off indication, see Figure 14 of Fujita).   
Modified Barezzani fails to teach the device including at least one function light source to provide an indication indicating that the device is attempting to establish the wireless connection with the cutting tool.
Cavacuiti teaches a control panel (see Figure 17A-18A) including at least one function light source (1701B, see Figure 17B) to provide an indication indicating that the device is attempting to turn on the system (see Figure 17A-18A and paragraph 0160-0161).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Barezzani to add the visual light for the attempt of turning on the system and other aspect of the turn on/off system, as taught by Cavacuiti, in order to better understand the connection in the system, such as the reason for not connecting (paragraph 0161 of Cavacuiti).

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani (US 20170252911 A1) in view of Fujita (US 20140187163 A1) and Wood (US 2011301193891 A1)and as evidenced by Koyauchi (US 20150290954 A1).
Regarding claim 49, modified Barezzani further teaches a light source (17 of Barezzani), and wherein the at least one processor is further configured to: a plurality of light sources (each pixie in the LED display 17 of Barezzani is considered as single light sources, see paragraph 0091), and wherein the at least one processor is further configured to: 
cause the plurality of light sources to emit light according to a first pattern (the indication of power on, i. e. different words or picture on the display is considered as different pattern of the display, since different pixies are required for displaying different shape/patterns), based on the device having been powered on; 
cause the plurality of light sources to emit light according to a second pattern different from the first pattern (the indication for the wireless connection, see Figure 14 of Fujita), based on the device having established the wireless connection with the cutting tool; and
cause the plurality of light sources to emit light according to a third pattern different from the first and second patterns, while an operator is arming the cutting tool (the pattern for selecting the mode of cutting, see Figures 7-112 of Barezzani).
It there any doubt that the display pattern is not the same thing as the three light with different type of blinks as discussed in the specification. Examiner provides Koyauchi to teach it is old and well known in the art of light patterns to have blinking light patterns to indicate conditions in the device (paragraph 0010 of Koyauchi).
Regarding claim 50, modified Barezzani further teaches the at least one processor is further configured to:
receive a third signal from the cutting tool indicating that the cutting tool is armed and is ready to perform a cutting operation (the third signal is considered the information to start the cut, paragraph 0052);
receive information indicative of actuation of the second button (paragraph 0052); and
transmit a fourth signal to the cutting tool thereby causing the cutting tool to perform the cutting operation, based on receiving the information indicative of actuation of the second button (pressing the button 18 cause the cutter to cut, which is considered as sending out the fourth signal, paragraph 0051-0052 of Barezzani).
Regarding claim 51, modified Barezzani further teaches the at least one processor is further configured to:
cause the plurality of light sources to emit light according to a fourth pattern different from the first, second, and third patterns, based on the device having received the third signal indicating that the tool is armed and is ready to perform a cutting operation (display for cutting see Figures 4A-6B of Barezzani); and
cause the plurality of light sources to emit light according to a fifth pattern different from the first, second, third, and fourth patterns, based on the device transmitting the fourth signal the cutting tool to cause the cutting tool to perform the cutting operation (paragraph 0062 of Barezzani for ok in cutting).
Regarding claim 52, modified Barezzani further teaches the plurality of light sources are function light sources, and further comprising a first result light source, and a second result light source, and 
wherein the at least one processor is further configured to: 
cause the first result light source to emit light, based on the device having received an indication from the cutting tool that the cutting operation was successful (paragraph 0094 of Barezzani); and 
cause the second light source to emit light, based on the device having received an indication from the cutting tool that there was an error in the cutting operation (paragraph 0095 of Barezzani).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 58, Barezzani teaches a system comprising:
a cutting tool configured to perform a cutting operation (see Figure 2); and
a device configured to remotely control a cutting tool (see Figure 2), the device comprising:
a user interface (15, see Figure 1) comprising a first button (36, see Figure 2) and a second button (18, see Figure 2);
at least one processor (paragraph 0080); and 
data storage (memory, paragraph 0080) comprising instructions that, when executed by the at least one processor (paragraph 0020), cause the device to perform operations comprising:
establishing a wireless connection (when cable 12 is replaced with a wireless connection, see paragraph 0116) with the cutting tool, 
receiving information indicative of actuation of the first button (when the display is cycling between the different modes, see Figure 13A-C), responsive to receiving the information indicative of the actuation of the first button (as the button 36 is pressed for the mode change), sending a second signal to the cutting tool indicating a request to arm the cutting tool (when cycled to the cutting mode and communicate with the cutting device for ready to use the cutting function is considered the second signal, see Figure 13B),
receiving information indicative of actuation of the second button (actuation 18 for cutting), and responsive to receiving the information indicative of the actuation of the second button (paragraph 0052), sending a third signal to the cutting tool indicating a request to cause the cutting tool to perform a cutting operation (the third signal is considered the information to start the cut, paragraph 0052).
Barezzani fails to teach a remote button coupled to a body of the cutting tool and configured to be toggled between at least a first position and a second position; a power switch, receiving information indicative that the power switch is switched from an “off” state to an “on” state, responsive to receiving the information indicative that the power switch is switched from the “off” state to the “on” state, receiving based on a remote switch of the cutting tool having been toggled from a normal mode to a remote-cutting mode, receiving a first signal from the cutting tool indicating that the cutting tool is enabled to be operated remotely (more specifically the indication on the display).
Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless connection is established or not between the tool and the control device (see Figure 7, paragraph 0083). Fujita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool. 
It would have been obvious to one of ordinary skill in the art to modify the device of Barezzani to add the wireless connection indicator and the on/off switch for the wireless connection, as taught by Fujita. As one of ordinary skill in the art understand that the wireless connection indicator would help the user to know if the remoted is connected to the cutting tool to ensure everything is turned on and the tool is ready to use and also the on/off switch can help to save battery life by turning the wireless connection off.  
Peters (US 20120029775 A1) teaches a tool system including a mode switch (different operation modes, paragraph 0047, 0051 and 0091) couple to the body of the tool (in light of the specification, examiner note that for examination remote button and remote switch is treated as the same part, 78, paragraph 0047).
However, Peters fails to teach receiving based on the mode switch of the tool having been toggled from a normal mode to a remote-cutting mode, as the reference does not clearly indicate that the tool sends out a first signal.
Nakayama (US 100511672 B2) teaches a tool system including a mode switch (col. 6 lines 31-47), receiving based on the mode switch of the tool having been toggled from a normal mode to a remote-cutting mode (S301, see Figure 16). 
However, Nakayama teaches a mode switch between a router (90) and a remote (10). It would not have been obvious to incorporate such mode switching into the cutting device and remote device of the current application.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Barezzani, Fujita, Peters and Nakayama. Thus claim 58 is allowable

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
In respond to applicant’s argument that Wood’s radio on/off is not the same as normal mode/remote-cut mode. Examiner notes that since the Wood teaches the radio on/off is to active the remote control operation of the tool (paragraph 0071), thus at least the modified radio on/off of modified Barezzani is capable of the controlling the remote control of the cutting tool such as enabling remote cutting mode. Furthermore. examiner notes that the “remote switch of the cutting tool” is not required by the claim, since the claim only require the remote control device, therefore only “a first signal” is required for claim and not the source of the first signal.
In respond to applicant’s argument that modified Barezzani fail to teach the power switch. The Examiner disagrees and notes that Fujita teaches a tool system with a device (300) for remotely control a tool (100), the device including a power switch (the switch/button on 300 for optionally or selectively toggle on/off the wireless communication at S701 is considered as the power switch, see Figure 4, paragraph 0075), a wireless connection indicator (see Figure 14) for show if the wireless connection is established or not between the tool and the control device (see Figure 7, paragraph 0083). Fujita is considered analogous art, since it solve the same pertinent problem of wifi connection for a remote control device and a tool. Thus the modified device teaches the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        10/27/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724